DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 2.	This Non-Final office action is in response to application 16/410,446, application filed on 05/13/2019, and Applicant’s RCE filed on 06/07/2022.  Claims 1, 4, 7, 9, and 18 are currently amended by Applicant.  Claim 3 is cancelled by Applicant.  Claims 1-2 and 4-20 are currently pending in this application. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Response to Arguments
4.	Applicant's arguments and amendments filed 06/07/2022 have been fully considered but they are not persuasive.  Applicant, on page 6 of Applicant’s Response, merely contends that Keller does not teach “a time duration of a first phase of recharge at a constant current …”.  Examiner disagrees in light of the new 112 2nd paragraph rejection made below.  Specifically, the recited relationship between the “time duration of a first phase of constant current” is unclear with respect to how specifically it is “based on a value of a current of the electric battery”.  Examiner suggests that Applicant clarify the relationship between these recited elements.
In light of Applicant’s amendments and in view of the independent claims a whole, Examiner has made a new ground(s) of rejection set forth below:

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	With respect to claim 1, the recited phrase “alternating phases of recharge at constant current and phases of recharge at constant voltage” is unclear with respect to its functional and/or structural relationship to the electric battery recited in the preamble of the claim.  Examiner suggests incorporating the language “the electric battery” or merely “the battery” into the first limitation of the claim in order to clarify the relationship between the action of “alternating phases” and the battery itself.
8.	With respect to claim 1, it is unclear as to what “alternating phases” is referring to in the first limitation of the claim.  More specifically, the claim fails to first define the intended meaning of a “phase of recharge”, nor does it clarify as to what is a “phase of recharge at a constant current”, nor a “phase of recharge at a constant voltage”.  Even more, the claim fails to recite language related when or how recharging take place, and why there is no antecedent basis for the recited terms, “recharge”, or “phase”.  For example,  the term of merely “charging” or some kind of first charge oddly appears to be missing from the claim language, making the recited language “recharging” and “phases of recharging” confusing and unclear.  Moreover, the metes and bounds of the terms “phases”, “constant current” and “constant voltage” are not recited in the claim language.
9.	With respect to independent claims 1 and 9, the claims fails to recite a functional relationship between the recited “time duration of a first phase of applying a constant current”, and the “value of a current of the electric battery”, but rather merely recites that the “time duration” is “based” on the “value of the current…..”.   This missing relationship makes it impossible for the Examiner to ascertain an equivalence in the prior art when performing a prior-art search and also makes it difficult to determine the broadest reasonable interpretation for purposes of determining proper claim scope.  Examiner suggests amending the claim to clarify the language.

Claim Rejections - 35 USC § 102
10.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.          Claim(s) 1-2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KELLER et al. (US PG Pub No. 2016/0089994).

12.          With respect to claim 1, KELLER teaches:
A method of recharging an electric battery (charging a battery, Abstract; recharging a battery, para 65), 
comprising alternating phases of recharge at a constant current and phases of recharge at constant voltage (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation),
wherein a time duration of a first phase of recharge at constant current is set based on a value of a current of the electric battery measured at an end of a second phase of recharge at constant voltage that is immediately before the first phase of recharge at a constant current (see time duration of phase of constant current charging [see time duration on x axis of graph in Fig. 2], then see value of current of battery shown in Fig 2).

13.          With respect to claim 2, KELLER teaches:
wherein the phases of recharge at constant current and the phases of recharge at constant voltage have predetermined durations (see durations of charge at constant current and voltage, Figs 2, 5, 10).

14.          With respect to claim 4, KELLER teaches:
wherein an intensity of the recharge current applied to the battery at each phase of recharge at constant current is set before the beginning of said phase according to the value of the current measured in the battery at the end of the previous phase of recharge at constant voltage (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

15.          With respect to claim 5, KELLER teaches:
wherein a quantity of charges injected into the battery at each phase of recharge at constant current is a decreasing function of the current measured in the battery at the end of the previous phase of recharge at constant voltage (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

16.          With respect to claim 6, KELLER teaches:
wherein the phases of recharge at constant voltage all have substantially the same duration (see duration of charging voltage,current, para 107).

17.          With respect to claim 7, KELLER teaches:
wherein the phases of recharge are interrupted in response to the current measured in the battery at the end of a phase of recharge at constant voltage reaching a predetermined low threshold (see lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

18.          With respect to claim 8, KELLER teaches:
wherein each phase of recharge at constant current is separated from the next phase of recharge at constant voltage by a rest phase (lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

19.          With respect to claim 9, KELLER teaches:
an electric battery (charging a battery, Abstract; recharging a battery, para 65-68); and 
a recharge circuit (see battery management system, Fig 1, para 65-68) coupled to the electric battery (charging a battery, Abstract; recharging a battery, para 65) and 
configured to alternately apply constant currents and constant voltages to the electric battery (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation),
wherein a time duration of a first phase of recharge at constant current is set based on a value of a current of the electric battery measured at an end of a second phase of recharge at constant voltage that is immediately before the first phase of recharge at a constant current (see time duration of phase of constant current charging [see time duration on x axis of graph in Fig. 2], then see value of current of battery shown in Fig 2).

20.          With respect to claim 10, KELLER teaches:
wherein the electric battery comprises a lithium-ion type solid electrolyte microbattery (see microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10).

21.          With respect to claim 11, KELLER teaches:
wherein the electric battery comprises a thin-film battery having a solid electrolyte, and the thin-film battery configured to withstand overvoltages across the thin-film battery responsive to the constant currents being applied to the thin-film battery (microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10m, see unknown history with overvoltage, Fig 2, 5, 10, para 30-35, 55-58).

22.          With respect to claim 12, KELLER teaches:
wherein the recharge circuit comprises a microcontroller (see microcontroller controlling battery, lithium battery, para 30-35, 55-58, 105-108, Figs 2, 5, 10).

23.          With respect to claim 13, KELLER teaches:
wherein the recharge circuit is configured to apply constant currents to the electric battery during constant current phases of operation and to apply constant voltages to the electric battery during constant voltage phases of operation, each of the constant current and constant voltage phases of operation having a predetermined duration (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

24.          With respect to claim 14, KELLER teaches:
wherein the recharge circuit is configured to measure a value of recharge current charging the electric battery at an end of each constant voltage phase of operation, and is configured to set a value of the constant current in the subsequent constant current phase of operation based on the measured value of recharge current (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

25.          With respect to claim 15, KELLER teaches:
wherein the recharge circuit is further configured to set a duration of the subsequent constant current phase of operation based on the measured value of recharge current (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

26.          With respect to claim 16, KELLER teaches:
wherein each constant voltage phase of operation has a same duration (see lower threshold of current, resting periods, para 30-35, 55-58, 105-107, Figs. 2, 5, 10).

27.          With respect to claim 17, KELLER teaches:
wherein each constant current phase of operation is separated from the subsequent constant voltage phase of operation by a rest phase, the recharge circuit configured to place the electric battery in an open-circuit condition during each rest phase (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation).

28.          With respect to claim 18, KELLER teaches:
A battery charger (see battery management system, Fig 1, para 65-68) configured to be coupled to a battery (68charging a battery, Abstract; recharging a battery, para 65) and configured to alternately operate in a constant current phase and a constant voltage phase (alternating constant current and constant voltage during recharge, as shown in Fig 2, Also see Fig 5, showing constant voltage, periods of constant current during voltage falling periods, see Fig 10, showing periods of constant current decreasing at different modes of charging operation), 
the battery charger configured to supply a constant current to the battery during each constant current phase (constant current during different charge modes, constant current during battery charging, Fig 10; also see current constant current values during charging, to bring SOC to full charge, Fig 14) and 
to supply a constant voltage across the battery during each constant voltage phase (see Fig 2, showing constant voltage across battery during constant voltage phase, see Fig 3, showing constant voltage during charging stage).

29.          With respect to claim 19, KELLER teaches:
The battery charger of claim 18 further configured to measure a value of a charging current supplied to the battery during each constant voltage phase (determination of charging constant voltage, Fig 5).

30.          With respect to claim 20, KELLER teaches:
wherein the battery charger is further configured to decrease a value of the constant current supplied during each constant current phase based the measured value of the charging current in the preceding constant voltage phase (see history of charging constant current, see decrease in charging current in different modes, Fig 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851